CLARK, Chief Judge,
concurring in result.
I concur in the decision in this case, but only to the extent the judgment sustaining rdefendants’ motion to dismiss is reversed. I do not agree that the case poses for decision, as the majority opinion undertakes, a statute of limitations defense. The discussion in which the majority engages is gratuitous and unnecessary.
The facts of the case appear to be undisputed.1 Plaintiffs contracted to sell and defendants agreed to buy plaintiffs’ plumbing business for the price of $224,000.00. That price was payable $10,500.00 at the signing of the contract, monthly installments of $2004.54 for a term of 120 months and a credit against the purchase price of $14,000.00 in consideration for defendants’ agreement to do the plumbing, heating and air conditioning on the “William C. Grace home.” Plaintiffs’ petition alleges and defendants’ answer admits the work on the William C. Grace home was never performed. The present suit asserts that defendants owe a $14,000.00 balance on the contract purchase price because, having failed to perform the work, they are not entitled to the credit. The proffered defense appears to be a claim of failure of a condition subsequent, the construction of the Grace home. This, in turn, poses a question of the interpretation of the contract as to whether the failure of the condition excuses performance by defendants.2
*911There is no statute of limitations problem on these facts regardless of whether the five or ten year statute is applicable. Plaintiffs commenced their suit less than thirty days after the final installment payment under the ten year term of the contract was made. Until the contract term for payment of the purchase price had run, plaintiffs had no cause of action for breach because the contract specified no time within which the work on the Grace home was to be performed in exchange for the credit. Indeed, if the construction of the Grace home had commenced even in the last month of the ten year installment payment period, defendants could have started work on the plumbing and not have been in violation of their contract undertaking. At a minimum, plaintiffs had five years from the last installment date to commence suit and obviously, the present action was brought well within that time.
The majority opinion falls into error in the inappropriate discussion and application of the “capable of ascertainment” test referred to in Dixon v. Shafton, 649 S.W.2d 435 (Mo. banc 1983). That concept has no bearing at all on this case. The test to which Dixon refers is applied where a wrong has been committed but the full extent of the damages sustained is not immediately apparent. Dixon held the statute of limitations to begin to run when the injured party knows he has a claim and some damages have been sustained. The phrase “capable of ascertainment” refers to the fact of damages and not to accrual of a cause of action.
The present case does not present a situation for application of the Dixon test. Plaintiffs’ rights were those set out in the purchase contract. In the absence of any time limit for defendants’ performance of the work on the Grace house, plaintiffs had no claim for breach of the contract until it had run its term. They therefore could claim no damages suffered at an earlier date and, concomitantly, they could not be held to a prior accrual of a limitation of action statute.
I would reverse the judgment and remand the case for further proceedings without the directions volunteered in the majority opinion.

. Although the majority opinion assumes as a fact that the William C. Grace home was never built, the record does not support the assumption. No pleading, affidavit or admission establishes that the home was or was not constructed.


. If properly posed, the question would be answered in the negative. If a party to a contract unconditionally undertakes to perform an act that is not impossible, but merely requires a third party to perform a preceding act, the party's performance is not deemed to be conditional on the third party’s performance. Juengel *911Construction Co., Inc. v. Mt. Etna, Inc., 622 S.W.2d 510, 513 (Mo.App.1981).